Citation Nr: 1707718	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-13 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS). 

2.  Entitlement to service connection for residuals of a heat injury. 


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The appellant served with the Oregon National Guard from February 1994 to February 2000 and had active duty for training (ACDUTRA) from June 1995 to August 1995 and in June 1998 with the Oregon National Guard, with additional unverified service periods.  The appellant does not contend that he had active duty service, and no active duty service is shown.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2013, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.   

In July 2016, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The most competent and credible evidence does not show that the appellant's MS was incurred or aggravated during a period of ACDTURA. 

2.  The most competent and credible evidence does not show that the appellant suffers from residuals of a heat injury as a result of a period of ACDTURA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for MS have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for residuals of a heat injury have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the appellant in March 2008 which detailed the claims process and advised the appellant of the evidence and information needed to substantiate his claim.  The letter further informed the appellant of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The appellant was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

Regarding the duty to assist, the appellant's service treatment records have been obtained and considered.  The Board notes that the appellant has contended that he was medevacked and hospitalized in 1998 after losing consciousness during JRTC rotation.  A December 2007 letter from the Oregon Military Department, Joint Force Headquarters of the Oregon National Guard indicates that they were unable to locate the medical records for the appellant and would send if they later become available.  In March 2008, the RO associated the appellant's service treatment and personnel records with the electronic claims folder.  Private treatment records from Kaiser Permanente and Oregon Health & Sciences University Hospitals and Clinics were also obtained and associated and considered.  

Further, the Board finds that the VA has satisfied its duty to assist under the VCAA.  The appellant was afforded a VA examination in November 2014.  The Board found that the examiner did not address all relevant evidence and remanded the matter for an addendum opinion.  An addendum opinion was provided in August 2016.   The Board finds that the addendum medical opinion was adequate for adjudication purposes.  In this regard, the examiner noted the appellant's contentions; reviewed the case file and medical records; conducted a physical examination; and provided an opinion based on a totality of the facts.
Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

The appellant contends that he is entitled to service connection MS.  He asserts that he developed symptoms of MS, specifically heat exhaustion, during a period of ACDUTRA, which was ultimately diagnosed post-service.  Alternatively, he asserts that the residuals of heat injuries sustained during a period of ACDUTRA include the development of MS.  

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2015); 38 C.F.R. § 3.6(a), (c), (d) (2016).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA.  Only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection for multiple sclerosis may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within seven years from the date of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, claims based on a period of ACDUTRA or INACDUTRA are not entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40, 46-48 (2010).  Appellants who established "veteran" status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Id. at 45-46.  In this case, the appellant has not established "veteran" status for a prior period of service.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48; see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).

Service treatment records (STRs) indicate that in June 1998 the appellant reported symptoms of headaches, nausea, temporary loss of consciousness and vomiting during field training and was diagnosed with a possible heat stroke.  He was treated and returned to duty.  The appellant's STRs fail to establish that multiple sclerosis had its onset during his periods of ACDUTRA, specifically the period from March 21, 1986 to July 20, 1986.

Private treatment records from Kaiser Permanente indicate that the appellant was treated for MS and chronic pain, headaches and fatigue.  The appellant had no family history to report due to adoption status.  In June 2006, he reported a multi-year history of fatigue; nocturnal cramping of legs; spasms of the low back, abdomen and face; and heat intolerance with weakness, secondary to high ambient temperatures.  The treating specialist noted that at the time the appellant's abnormal MRI results were suspicious for MS; however, "by definition he does not have the disease, as the diagnosis does require a second attack or new lesions seen on MRI."  Subsequent treatment records indicate that the appellant's MRI revealed white lesions on the brain, consistent with MS.  The appellant had been diagnosed with MS in 2006 after an episode of optic neuritis.  His symptoms of fatigue were thought to be common of patients with fibromyalgia.  The specialist also noted that the appellant may have had symptoms of fibromyalgia.  

Oregon Health and Science University Hospital and Clinics treatment records indicate that the appellant had a three year long history of headaches with light sensitivity before his initial diagnosis of MS in 2006.  

The appellant was afforded a VA examination in November 2014 where the examiner noted the appellant's diagnosis of MS.  The examiner opined that the appellant's claimed condition was less likely than not incurred in or caused by service.  The examiner reasoned,

Documentation supports that the [appellant] did experience heat exhaustion during training on at least one occasion but the severity of the event (hospitalizations for one week) is not supported by review of the STR's and documentation in VBMS.  It is clear he was treated with hydration therapy.  This occurred in 1998, and his diagnosis of MS occurred in 2006 after his first symptoms which was optic neuritis.  It is medically unlikely that his heat exhaustion as experienced in 1998 caused or contributed to his MS, and it is equally unlikely that his heat intolerance as experienced during basic training was a first symptom of MS.  

In July 2016, the Board found that the November 2014 examination report was deficient in several respects (including due to not acknowledging the appellant's multiple complaints of heat exhaustion) and remanded the matters for an addendum opinion.  

In August 2016, the examiner provided an addendum opinion.  The examiner opined that is was less likely than not the appellant's MS initially manifested during or is otherwise etiologically related to ACDUTRA to include incidents of treatment for heat injuries.  The examiner reasoned that heat exhaustion is not specific to MS or other neurological conditions.  "While MS patients often have increased fatigue and aggravation of baseline neurological deficits with exposure to excessive heat, the [appellant's] documented heat exhaustion in the service in no[] way indicates this was an initial manifestation of his MS, which did not clearly begin clinically until optic neuritis episode in 2006."  The examiner also opined that the appellant did not suffer from any neurological disabilities as a residual from heat exhaustion.  "MS is not caused by heat exhaustion."  

The Board finds the August 2016 addendum medical opinion to be probative in value.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The August 2016 examiner indicated familiarity with the appellant's service history and service treatment records, particularly, his bouts of heat exhaustion and treatment, as well as his post-service symptoms and subsequent diagnosis and provided a rationale for his opinion.  He concluded that the appellant's MS was not etiologically related to service and that the appellant's heat exhaustion in-service episodes were not the predecessors of the appellant's ultimate MS diagnosis. 

The appellant is competent to report symptoms of heat exhaustion, joint pain, etc.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide a diagnosis of MS or relate these symptoms to a subsequent diagnosis of MS.  Therefore, the Board does not attach any probative value to the appellant's statements regarding the etiology of his diagnoses.  The Board is not categorically dismissing the appellant's lay statements.  Rather, the Board finds the statements have less probative value than the opinion of the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon review of the claims file.

Given that the Board has found the unfavorable August 2016 medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the appellant's claims for service connection, and the claim must be denied.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107 (West 2015).


ORDER

Entitlement to service connection for multiple sclerosis is denied.

Entitlement to service connection for residuals of a heat injury is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


